UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1780


In re: ALEXANDER ASA-KWAPONG,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:12-cr-00416-GBL-1)


Submitted:   October 15, 2015               Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander Asa-Kwapong, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alexander      Asa-Kwapong    petitions     for   a   writ     of   mandamus,

alleging the district court has unduly delayed acting on his

motions    for   discovery.       He   seeks   an   order    from    this   court

directing the district court to act.            Our review of the district

court’s    docket    reveals   that     the    district     court    denied   the

motions.     Accordingly, because the district court has recently

ruled on Asa-Kwapong’s motions, we deny the mandamus petition as

moot.     We grant leave to proceed in forma pauperis and deny as

moot the motion to expedite.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                               PETITION DENIED




                                        2